Citation Nr: 0518449	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  04-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as the residual of an epidural (spinal 
anesthesia) in service. 

2.  Entitlement to service connection for the residuals of a 
crushed right hand. 

3.  Entitlement to service connection for bilateral defective 
hearing. 

4.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

For reasons which will become apparent, the issue of 
entitlement to service connection for the residuals of a 
crushed right hand is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been 
present in service, or at any time thereafter.

2.  Chronic defective hearing is not shown to have been in 
present in service, or at any time thereafter.

3.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic low back disorder, claimed as the residual of 
an epidural (spinal anesthesia) in service, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Chronic defective hearing was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation for the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of April 2003, one 
month prior to the initial AOJ decision in May of that same 
year.  More specifically, in a letter of April 2003, the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in December 2003 which apprised 
him of pertinent regulations and actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran did, 
in fact, offer testimony in support of his claims at the time 
of a hearing before the undersigned Acting Veterans Law Judge 
in September 2004.  He has been provided notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Factual Background

A service record of hospitalization covering the period from 
October to November 1961 reveals that the veteran was 
hospitalized at that time for what was eventually determined 
to be appendicitis.  While hospitalized, the veteran 
underwent an appendectomy, which was conducted utilizing 
spinal anesthesia.  In an operative report of mid-October 
1961, it was noted that the veteran withstood the surgical 
procedure well, and was sent to the recovery room in good 
condition.

At the time of a service separation examination in March 
1963, the veteran voiced no complaints regarding his lower 
back.  Nor were there any complaints of hearing loss or 
tinnitus.  A physical examination of the veteran's ears, and 
of the spine and musculoskeletal system was within normal 
limits.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
4000
8000
RIGHT
10 (25)
10 (20)
10 (20)
10 (15)
10 (20)
LEFT
10 (25)
10 (20)
10 (20)
10 (15)
10 (20)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.]

At the time of the veteran's service separation examination, 
no pertinent diagnoses were noted.

VA and private treatment records covering the period from 
July 2002 to August 2003 are negative for evidence of low 
back problems, or for hearing loss or tinnitus.

During the course of a Central Office hearing before the 
undersigned Acting Veterans Law Judge in September 2004, the 
veteran offered testimony regarding the nature and etiology 
of the disabilities at issue.

Analysis

The veteran in this case seeks service connection for a low 
back disorder, claimed as the residual of an epidural in 
service, as well as for bilateral defective hearing and 
tinnitus.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold at any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2004).

In the case at hand, service medical records fail to document 
the presence of chronic hearing loss or tinnitus, or a 
chronic low back disorder.  While at the time of an 


inservice appendectomy in 1961, the veteran received 
anesthesia in the form of an epidural, there is no indication 
that, as a result of that procedure, the veteran suffered any 
chronic injury to his lower back.  In point of fact, 
following completion of the appendectomy, the veteran was 
described as having withstood the procedure well, and was 
sent to the recovery room in good condition.  As of the time 
of a service separation examination in March 1963, the 
veteran's spine and musculoskeletal system were within normal 
limits, as were his ears.  An audiometric evaluation 
conducted at that time revealed hearing essentially within 
normal limits bilaterally, and no pertinent diagnoses were 
noted.  

The veteran argues that, as a result of the aforementioned 
inservice epidural, he has sustained chronic injury to his 
lower back.  He further argues that, as a result of exposure 
to noise in service, he suffers from a chronic hearing loss 
and tinnitus.  While the Board does not doubt the sincerity 
of the veteran's statements, there is no indication that, as 
a result of some inservice incident or incidents, the veteran 
currently experiences a chronic low back disorder, or either 
hearing loss or tinnitus.  In point of fact, the veteran has 
failed to provide evidence demonstrating that he currently 
suffers from a chronic low back disability, and either 
hearing loss or tinnitus.  Under the circumstances, and 
absent evidence of current chronic disability, the veteran's 
claims for service connection must be denied.


ORDER

Service connection for a chronic low back disorder, claimed 
as the residual of an epidural (spinal anesthesia) in 
service, is denied.

Service connection for chronic defective hearing is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for the residuals of a crushed right 
hand.  In pertinent part, it is argued that, while working on 
a "10-ton tractor" in service, the hood of that vehicle came 
down on the veteran's right hand, crushing it.  According to 
the veteran, since that time, he has experienced continuing 
problems with his right hand.

In that regard, a review of the record discloses that, on a 
number of occasions in service, the veteran received 
treatment for various right hand problems.  While on service 
separation examination in March 1963, the veteran's right 
hand was, apparently, within normal limits, in a statement of 
September 2004, the veteran's sister commented that, 
following the veteran's discharge from service in May 1963, 
she noticed that his "right hand had been injured."

Under the circumstances, and in deference to the request of 
the veteran's accredited representative, the Board is of the 
opinion that further development of the evidence would be 
appropriate prior to a final adjudication of the veteran's 
current claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA examination by an 
appropriate specialist in order to more 
accurately determine the exact nature and 
etiology of his claimed right hand 
disability.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of the requested 
examination, and a copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran current suffers 
from a clinically identifiable chronic 
right hand disability (other than a 
disability of the right thumb, for which 
the veteran has specifically stated he is 
not seeking service connection), and, if 
so, whether that disability is as likely 
as not the result of some incident or 
incidents of the veteran's period of 
active service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for the residuals of a crushed right 
hand.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in December 2003.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KELLY CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


